t c memo united_states tax_court john r and lois j mccarthy petitioners v commissioner of internal revenue respondent docket no filed date john r mccarthy pro_se jonathan sloat for respondent memorandum opinion nameroff special_trial_judge respondent determined deficiencies in petitioners’ and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioners properly reported certain types of income as schedule c income whether john r mccarthy petitioner conducted his writing activity with the objective of making a profit within the meaning - - of sec_183 ' and if so whether petitioners have substantiated the ordinary and necessary expenses claimed with respect to the writing activity some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in simi valley california for all years in issue petitioners filed with their joint returns schedules c profit or loss from business for petitioner’s activities on the schedules c petitioner listed his principal business or profession as writing investing job shopping art engineering science consulting teaching photography and research all of the expenses listed on the schedules c were only with regard to petitioner’s writing activity and this is the only activity in which petitioner engaged with any regularity therefore we consider the schedules c as pertaining only to petitioner’s writing activity for convenience we combine the findings_of_fact and opinion for each issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar for convenience character of income petitioners reported income on the schedule c of dollar_figure this amount is attributable to royalties petitioner received for consulting work he had performed prior to for an educational video petitioner had provided information on anthropology and agreed to accept as part of his compensation a percentage from the future sales of the video for petitioner reported schedule c income of dollar_figure consisting of video royalties of dollar_figure dollar_figure for performing unspecified research dollar_figure as a refund of legal expenses and dollar_figure of interest prior to the years at issue petitioner had assisted an individual with his invention a legal dispute arose between the parties petitioner retained counsel in and paid him an amount in excess of dollar_figure in the matter more or less disappeared and petitioner’s counsel refunded dollar_figure to petitioner petitioner included the dollar_figure in schedule c income because he had claimed a schedule c deduction for legal expenses in petitioners claimed a deduction of dollar_figure for legal and professional services on the schedule c it is not apparent whether this entire amount was paid to petitioner’s counsel concerning the invention matter respondent concedes that the dollar_figure is not includable in income in and the dollar_figure is not a deductible expense for irrespective of whether we determine that petitioner’s activity was not entered into for profit q4e- the interest item represents petitioner’ sec_50 percent of the interest earned on a savings account funded by the estate of petitioner’s mother the account is in the name of petitioner’s sister who wires amounts to petitioner on a monthly basis petitioner considers this as business income since he uses these funds for expenses for his writing activity in petitioner reported income of dollar_figure on his schedule c this amount consists of dollar_figure of video royalties interest of dollar_figure from his sister and dollar_figure for services he performed as a guest lecturer for an anthropology class none of this income was related to the writing activity respondent determined that the above described income is not properly reportable on a schedule c pertaining to the writing activity a taxpayer may not determine the nature of his income merely by using a particular form or by labeling it as he wishes but must report his income based on the economic realities of the situation 923_f2d_1328 8th cir affg tcmemo_1989_253 101_tc_537 citing 435_us_561 petitioner agrees that none of this income was derived from his writing activity petitioner testified that he knew he had to report all income received and the schedule c seemed like the - - proper place furthermore petitioner is of the opinion that since he spent some of the income on his writing activity it should be reported on schedule c the various income items are not properly reportable on schedule c pertaining to the writing activity indeed these income items were derived from separate activities or transactions apart from petitioner’s writing activity therefore income from other activities cannot be offset by expenses from petitioner’s writing activity the compensation received from the video production and the lecturing fee are properly reportable as other income on line of form_1040 the interest_income is properly reportable on schedule b interest and dividend income ’ for an activity to be considered a trade_or_business the taxpayer must be engaged in the activity with continuity and regularity see 480_us_23 the income derived from consulting and lecturing was not earned from activities in which petitioner engaged with continuity and regularity therefore this income would not be reported on separate schedules c for each activity after trial respondent moved to amend his pleadings to conform to the evidence and to seek an increased deficiency see sec_6214 rule petitioners had no objection and the motion was granted based upon respondent’s amendment to answer the deficiency for is unchanged the deficiency for is increased to dollar_figure and the deficiency for is decreased to dollar_figure this is based on the recharacterization of the income claimed on schedules c and a pension income adjustment for in petitioners’ favor there are also social_security_benefit adjustments which are computational writing activity after serving years in the military petitioner was employed by rocketdyne inc as a scientist and engineer for years as part of his employment petitioner wrote technical and scientific proposals petitioner retired from rocketdyne in following retirement petitioner continued employment as a scientist and engineer to rocketdyne and other defense contractors on an independent_contractor basis during and while employed by rocketdyne petitioner wrote articles for the public in his spare time petitioner submitted the articles to various periodicals and publishers but none of them were chosen for publication according to records provided by petitioner he has been submitting articles since petitioner desired to write novels but he did not have the time petitioner decided to pursue his writing activity including writing novels on a full time basis in during the years in issue petitioner continued to write and submit articles however none were chosen for publication many of the articles petitioner wrote contained contemporary political commentary petitioner also wrote articles about guns and travel in researching for the gun articles petitioner purchased guns and gun-related supplies such as bullets powder a chronograph device which measures the velocity of bullets when fired from a - gun a scope and mount for rifles and cleaning supplies petitioner has had an interest in guns since he was a child petitioner tested the performance of the guns and wrote articles on his findings petitioner submitted the articles to the national rifle association and various gun-related publications there was no interest in petitioner’s articles petitioner was interested in selling a novel because he thought it would pay a lot more than articles in late petitioner submitted two novels or portions thereof to literary agents petitioner did not have a contract with either agent one agent passed on the novel submitted to him and the other agent recommended that petitioner finish the novel and resubmit it with dollar_figure petitioner completed the novel and resubmitted it with dollar_figure which was against petitioner’s policy of paying out money to agents it was not selected for publishing in doing research for the articles and novels petitioner traveled to various places petitioner would research the area and take pictures petitioner’s wife often accompanied him on these trips petitioner occasionally took courses related to the topics he wanted to write about there is a lot of competition in the literary field petitioner believes he could have been published without pay but the national rifle association informed petitioner that they have their own technical staff to conduct gun testing helpful for the public organizations staff writer returns writer’s digest petitioner regularly analyzed literary agents and publishers agencies on schedules c filed with petitioners’ to his writing activity expense car and truck commissions and fees depreciation insurance legal and professional office rent- business prop repairs and maint supplies taxes and licenses travel publications total’ attended a writing conference early on he sought to receive compensation_for his articles but he did not find it to determine where he would send his material petitioner petitioner did not consult with any experts in the writing field about conducting a profitable writing activity did not take any courses on writing fictional material or writing petitioner did not belong to any literary petitioner studied on his own by analyzing petitioner wrote to various publishers seeking employment either freelance or as a he did not obtain any employment from the petitioners claimed the following expenses with respect and --- - ' our totals differ slightly from the totals on petitioners’ returns due to our rounding of the numbers we also note that there is a mathematical error in the return for tax_year up to the time of trial petitioner has not sold any of his articles or novels one article on the rocket industry was published in a history book in without pay petitioner reported no income from his writing activities respondent contends that petitioner is not entitled to claim any deductions because petitioner’s writing activity was not engaged in for profit sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except as otherwise provided in sec_183 sec_183 c provides for purposes of this section the term ‘activity not engaged in for profit’ means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 profit for purposes of sec_183 means economic profit independent of tax savings see 91_tc_686 affd 893_f2d_656 4th cir 91_tc_371 although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the - actual and honest objective of making a profit see 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objective facts than to the taxpayer’s statement of intent see 72_tc_659 sec_1_183-2 income_tax regs the regulations under sec_183 provide nine nonexclusive factors to be used in determining whether a taxpayer is engaged in an activity with the objective to make a profit see sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see id no single factor is controlling rather the facts and circumstances of the case taken as a whole are determinative see 86_tc_360 sec_1_183-2 income_tax regs taking into account the above factors and considering the facts and circumstances relating to petitioner’s writing activity as discussed more fully below we are not persuaded that during the years in issue petitioner engaged in that activity with the objective to make a profit manner in which activity conducted the fact that a taxpayer carries on an activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see sec_1_183-2 income_tax regs petitioner managed some aspects of this activity ina businesslike fashion he maintained records of his expenses and regularly researched and submitted articles and novels to the various periodicals and literary agents some of petitioner’s activities belied any profit objective for instance the income-producing potential of petitioner’s gun experiments seemed to be of little concern to petitioner petitioner was not an expert in gun testing yet he incurred gun-related expenses to conduct his tests without first researching whether there would be an interest in such findings from a lay person petitioner decided to conduct gun testing incurring expenses regardless of the amount of income he could objectively expect from a gun article petitioner stated at trial that selling articles did not pay well and he offered no indication as to how much he could receive from the sale of an article petitioner testified that the sale of a novel would pay well but no amount was offered nor has he had a contract with a literary agent since he started the activity petitioner did not explain how he expected to recoup the dollar_figure in losses petitioner argues that he did have a profit objective since he submitted articles only to periodicals that offered compensation however petitioner’s articles were not accepted for publication for a number of years at least since and it does not appear that petitioner attempted to develop a strategy to get published or made changes in order to succeed petitioner did submit his two novels to two literary agents prior to the years at issue petitioner did not enter into any contracts with the agents it is not clear from the record whether petitioner submitted any novels to agents during the years at issue expertise of petitioner and his advisers preparation for an activity by extensive study or consultation with experts may indicate a profit objective where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs petitioner did not seek expert advice on how to start or maintain a business as a fiction writer or as a writer of political commentary or about guns petitioner did not consult with anyone on the economics of conducting a writing activity while petitioner had writing skills they were in the technical field of engineering and science although his articles about guns were rather technical petitioner did not have a background on gun testing petitioner did not join any literary organizations to learn more about the industry petitioner did attend a writing conference early on but he did not find it helpful time and effort expended the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit objective see sec_1_183-2 b income_tax regs we do not question the amount of time petitioner expended in carrying on the writing activity suffice it to say that he devoted a great deal of time researching testing and writing about the topics that interested him expectation that assets may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective see sec_1_183-2 b income_tax regs petitioner contends that the guns he purchased will appreciate in value this was based on petitioner’s own estimation and he offered no evidence to support his contention that the value of the guns is sufficient to recoup the accumulated losses in any event it would seem that collecting guns is a different activity from writing about them past success in similar or dissimilar activities a taxpayer’s past success in similar or dissimilar activities is relevant in determining a profit objective see sec_1_183-2 income_tax regs petitioner contends that he was successful as a writer for rocketdyne and that he considers himself a professional writer because of his employment with rocketdyne when employed by rocketdyne petitioner wrote technical or scientific proposals for the company presumably petitioner was a skilled and talented technical writer this is quite different from writing articles and novels for the public furthermore petitioner did not have to market the writing that he performed for rocketdyne -- - the activity’s history of income and or loss an activity’s history of income or loss may reflect whether the taxpayer has a profit objective see sec_1_183-2 income_tax regs unless explained by customary business risks or unforeseen or fortuitous circumstances beyond the taxpayer’s control a record of continuous losses beyond the period customarily reguired to obtain profitability may indicate that the activity is not engaged in for profit see id petitioner has not earned any income from the writing activity and he has incurred substantial losses during the years in issue it is not clear from the record the amount of losses that were claimed in prior years during the years in issue petitioners deducted dollar_figure of losses attributable to the writing activity the magnitude of the activity’s losses in comparison with the lack of revenues is an indication that petitioner did not have a profit_motive with respect to the activity see smith v commissioner tcmemo_1997_503 burger v commissioner tcmemo_1985_523 furthermore many businesses do experience losses in their startup years but they typically have a goal to realize a profit including enough net_earnings to recoup the losses petitioner stated that he wrote and submitted articles on a part-time basis from to after which he focused on his writing activity full time however it is not clear from the record when petitioner started treating his activity as a schedule c business -- - amount of occasional profits the amount of occasional profits if substantial in relation to losses_incurred or the taxpayer’s investment may indicate a profit objective see sec_1_183-2 income_tax regs in this case petitioner has never earned a profit from his activity and the evidence suggests that any future net profits are unlikely taxpayer’s financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved see sec_1_183-2 income_tax regs during the years in issue petitioners received social_security_benefits pension interest and dividend income petitioners were by no means wealthy however the losses from the activity greatly reduced their tax_liability elements of personal pleasure the existence of personal or recreational elements in an activity may indicate that the activity is not engaged in for profit on the other hand where an activity lacks any appeal other than profit a profit objective may be indicated see sec_1_183-2 b income_tax regs it is obvious that petitioner enjoyed writing and derived personal satisfaction in sharing his opinions and research petitioner acknowledged that he conducted tests on guns and wrote about guns because that is a personal_interest of his petitioner and his wife also traveled for his research which has elements of personal pleasure where the possibility of profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity see smith v commissioner supra citing burger v commissioner supra because petitioner’s writing activity was not an activity engaged in for profit the activity cannot be considered a trade_or_business for purposes of sec_162 petitioners are not allowed deductions for the expenses claimed for all years in issue in view of the foregoing we need not consider the third issue of whether petitioners’ schedule c expenses are ordinary and necessary and whether they have been substantiated based on the foregoing decision will be entered under rule
